Nao, C.J.
In accordance with, stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of knives similar in all material respects to those the subject of National Carloading Corp. v. United States (54 Cust. Ct. 178, C.D. 2529), and that the items of merchandise marked “B” are similar in all material respects to those the subject of C.D. 2529, supra, except that said knives are with handles other than nickel, silver or steel, the claim of the plaintiffs was sustained.